DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 12/14/2021.
Claims 1-30 are pending. Claims 1, 9, 17 and 24 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following for clarity: 
In Claim 1, third line to the last, “an MPLS” is spelled out as --a multiprotocol label switching (MPLS)--.
In Claim 9, third line to the last, “an MPLS” is spelled out as --a multiprotocol label switching (MPLS)--.
In Claim 17, sixth line to the last, “an MPLS” is spelled out as --a multiprotocol label switching (MPLS)--.
In Claim 24, sixth line to the last, “an MPLS” is spelled out as --a multiprotocol label switching (MPLS)--.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, ORE et al (US 2018/0091417 A1).
Regarding claim 1, however, ORE does not alone or in combination disclose the claim limitation:  
A method comprising: at a first network device corresponding to a first network site, including a memory, a non- transitory computer readable storage medium, one or more processors and two or more communication ports:
communicating with one or more remote hosts to obtain, at the first network device, contact point information for a second network site, the second network site comprising one or more other network devices associated with the first network device as peer devices in a private network, wherein the contact point information for the second network site includes one or more peer uplink identifiers, each respective peer uplink identifier corresponding to a respective peer device uplink of a corresponding one of the one or more other network devices;
establishing a first private network data tunnel from a first uplink of the first network device to the second network site, based on the contact point information including a first uplink identifier associated with a first peer device uplink, the first uplink of the first network device being associated with a first set of source and destination ports connected to one or more first networks;
establishing a second private network data tunnel from a second uplink of the first network device to the second network site, based on the contact point information including a second uplink identifier associated with a second peer device uplink, wherein the first and second private network data tunnels are concurrently active for sending data, the second uplink of the first network device being associated with a second set of source and destination ports connected to one or more second networks, wherein the first private network data tunnel is associated with a first link type and the second private network data tunnel is associated with a second link type, wherein the first link type is at least one of a public network connection, an Internet link, or an internet service provider connection, and wherein the second link type is a multiprotocol label switching (MPLS) link; and
selectively routing data from the first network device to the second network site across the first private network data tunnel and the second private network data tunnel.
Similarly, the secondary reference Hammam et al (US 2017/0223154) or Ludwing et al (US 2018/0091417) does not remedy the above addressed deficiencies.  Therefore the secondary reference does not alone or in combination disclose the claim limitation above.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 9, 17 and 24, the patent scopes of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-30 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YAOTANG WANG/Primary Examiner, Art Unit 3619